           Case 3:21-cv-05089-RSM-BAT Document 38 Filed 09/03/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RICHARD LEONARD COLE ,

 9                              Plaintiff,                 CASE NO. 3:21-cv-05089-RSM-BAT

10              v.                                         ORDER GRANTING
                                                           DEFENDANT'S MOTION TO
11   STEPHEN SINCLAIR et al. ,                             EXTEND TIME

12                              Defendant.

13          On August 18, 2021, Defendant moved to extend the due date for dispositive motions to
14   August 31, 2021. Dkt. 24. Plaintiff has not responded to or opposed the motion which was noted
15   for September 3, 2021. The Court has considered the record and GRANTS the motion, Dkt. 24.
16   The Court also notes that on August 31, 2021, Defendant filed a motion for summary judgment.
17   Dkt. 26.
18          The Clerk shall provide a copy this order to the parties.
19          DATED this 3rd day of September, 2021.
20

21                                                                A
                                                          BRIAN A. TSUCHIDA
22                                                        United States Magistrate Judge

23



     ORDER GRANTING DEFENDANT'S
     MOTION TO EXTEND TIME - 1
